This action was brought by appellee, as plaintiff below, in the Marion Superior Court, as a court of claims, on a contract alleged to have been executed by the State of Indiana, through the State Highway Commission, and appellee, for the construction of a state highway project between Shoals and West Baden.
The appellant herein filed a motion to require the court to find the facts specially and state conclusions of law thereon, which motion was overruled and proper exceptions thereto taken.
In the case of State v. Wright (1928), 161 N.E. (Ind. App.) 839, this court, in a similar case, holds it to be the duty of the trial court to make a special finding of facts and state conclusions of law thereon, and it is error to refuse to do so.
Whereas it will be necessary for this case to be retried, and in the retrial thereof, the finding of facts and conclusions of law by the trial court may fully settle and determine this case, we do not decide any of the other questions presented herein.
Reversed, with instructions to grant appellant's motion for a new trial and for further proceedings in harmony with this opinion.